Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-12-00029-CV

                        HIS INDUSTRIES, INC. d/b/a Technovations,
                                     Appellant

                                               v.

                             Richard KEIGER and Leticia Keiger,
                                         Appellees

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010-CI-06066
                          Honorable Richard Price, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellees, Richard Keiger and Leticia Keiger, recover their
costs of this appeal from appellant, HIS Industries, Inc. d/b/a Technovations.

       SIGNED June 5, 2013.


                                                _____________________________
                                                Karen Angelini, Justice